Citation Nr: 1740365	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 14-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic headaches.


REMAND

The appellant is a veteran (the Veteran) who had active duty service from June 8, 1984, to December 23, 1985. He had additional service in the Missouri Army National Guard which included periods of active duty for training (ACDUTRA), and inactive duty training (INACDUTRA). 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2017 decision of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a December 2012 rating decision of the RO in St. Louis, Missouri.

In a November 2015 decision, the Board denied a claim characterized as entitlement to service connection for traumatic brain injury and/or residuals of head injury. The Veteran appealed that decision to the Veterans Court. In a March 2017 single-judge decision, the Veterans Court vacated the Board's decision to the extent it denied service connection for headaches, and remanded that issue back to the Board for additional development. The Veterans Court noted that "[t]he appellant restricts his appeal to the Board's conclusion that his September 2000 car accident did not directly cause his headaches to develop. All other issues decided by the Board are therefore deemed abandoned on appeal." The Board has accordingly re-characterized the issue on appeal as entitlement to service connection for headaches. The "other issues" described by the court relate to the incurrence of a traumatic brain injury and any resulting or residual disabilities other than headaches. 

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and specified that he wished to have the claim remanded to the agency of original jurisdiction (AOJ), in this case, the RO, for initial consideration of this evidence. Accordingly, the appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

The March 2017 decision of the Veterans Court identified numerous deficiencies in the Board's November 2015 decision. These deficiencies relate primarily to the Board's finding that the duty to assist was satisfied by VA. To that end, the Veterans Court focused on a November 2012 VA medical examination and what the Court identified as an inadequate discussion and explanation by the examiner as well as potentially self-contradictory findings of the examiner with respect to the examiner's conclusion that headaches are not related to a traumatic brain injury, but can be from many etiologies, without offering an opinion as to whether headaches resulted from the in-service motor vehicle accident. 

It is important to note the distinction inherent in the discussion of the Veterans Court between whether there was a traumatic brain injury and whether the Veteran's headaches are a result of the acknowledged motor vehicle accident in September 2000. This relates directly to the discussion of the Veterans Court the incurrence of a traumatic brain injury and residuals is no longer at issue. The question is limited to whether headaches resulted from the motor vehicle accident. 

The deficiencies identified by the Veterans Court also relate to the Board's interpretation of the November 2012 examination report. The Veterans Court noted that the examination report is a pre-printed form containing a series of questions and answers. The Board observes that it is unclear from certain sections of the examination report whether the entry provided by the examiner is a medical finding or a restatement of the Veteran's assertions. This is particularly true in the section addressing the history of the Veteran's headaches. The examiner noted the Veteran's account of a history of headaches since a 2001 motor vehicle accident. The diagnosis provided was post-traumatic headaches with initial diagnosis in 2001. The Veterans Court questioned whether this diagnosis should be accepted as an etiology opinion regarding headaches. If so, this would appear to conflict with the examiner's other statements. However, because some of those other statements relate specifically to the presence of a traumatic brain injury, as opposed to headaches, the intent of the examiner is unclear. 

The Veterans Court stated that "the Board has a straightforward choice to make. It may either choose to adopt the examiner's decision to accept the appellant's description of the onset, diagnosis, and progression of his disorder and grant him entitlement to the benefits that he seeks or reject the examiner's opinion on the basis of internal inconsistencies or an inaccurate factual premise and seek a new one." 

Based on the inconsistent findings and inadequate discussion set out above, the Board finds that additional development is necessary to obtain an etiology opinion which specifically identifies the evidence supporting the examiner's conclusion or provides a detailed explanation consistent with Jones v. Shinseki, 23 Vet. App. 382 (2010) as to why an opinion cannot be reached. 

The Veterans Court also identified records from a private provider (D. Mullen) who provided physical therapy to the Veteran following the motor vehicle accident in service. The Veterans Court noted the Veteran's assertion that the provider continued to provide more general treatment for his "car wreck" for a period covering 12 years thereafter. 

Subsequent to the decision of the Veterans Court, in August 2017, the Veteran submitted treatment records from Dr. Mullen. However, these records only cover the immediate post-motor vehicle accident treatments. Therefore, the Board finds that additional development should be attempted to obtain all available records from the treatment provider. 

The Board is bound by the findings contained in the decision of the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran to provide necessary release information regarding the records from D. Mullen for all available treatment records. Take appropriate efforts to obtain those records.

2. Obtain a supplemental opinion from the examiner who conducted the November 2012 examination. If the examiner is not available, obtain an opinion from another medical professional based on claims file review. If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that chronic headaches resulted from the in-service motor vehicle accident in September 2000. 

The Board emphasizes that the question does not relate to the existence of a traumatic brain injury, but specifically relates to chronic headaches. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).





- 5 -

